Citation Nr: 0734053	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-37 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left wrist 
disability, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a rating in excess of 10 percent for a 
left wrist disability and service connection for DJD of the 
lumbar spine and a right leg disability; and a January 2005 
rating decision of the RO in Decatur, Georgia which denied 
service connection for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As an initial matter, a review of the claims file shows that 
additional records should be obtained.  At the July 2007 
hearing, the veteran testified that he receives Social 
Security Administration (SSA) benefits for his back 
disability.  A SSA decision dated in September 1995 confirmed 
the award of disability benefits.  Those records should be 
obtained and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  He also testified that he 
is currently receiving medical treatment at the VA Medical 
Center (VAMC) in Dublin, Georgia.  As the most recent VA 
medical treatment of record is dated in May 2006, updated VA 
medical records should also be obtained.

With regard to the veteran's claim for an increased rating 
for a left wrist disability, he testified that he continues 
to experience left wrist pain and discomfort.  He further 
testified that he experiences sharp throbbing pain and that 
his left wrist condition worsens when he places pressure on 
the wrist, especially when using his wheelchair and walker.  
The most recent VA examination of the left wrist was in May 
2004.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Board finds that a VA 
examination is needed to determine the current severity of 
the service-connected left wrist disability.

In addition, the veteran claims that his right leg disability 
is related to his service.  The Board notes that while a 
clinical evaluation conducted at enlistment in January 1967 
revealed a scar above the right knee, the enlistment 
examination report is otherwise void of findings, complaints, 
symptoms, or diagnoses attributable to a right leg 
disability.  Accordingly, the veteran is therefore entitled 
to a presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).
The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the veteran's service medical records include a March 1970 
clinical note which shows complaints of right leg shin 
splints.  In October 1970, he stepped in a hole and injured 
his right knee.  He complained of right knee pain and 
tenderness on the medial aspect of the right knee.  An April 
1971 note reflects that he injured his right knee playing 
high school football five to six years ago at which time he 
had right knee swelling and occasional right knee trouble 
since that time.  While he complained that his knee gave way 
medially, an examination was negative for swelling, 
tenderness, and instability.  A May 1972 note confirmed that 
he injured his right knee playing football in high school.  
In December 1974, he reported that he injured his right knee 
in sports.  Upon examination, there was full range of motion, 
patellar effusion, and instability of the joint.  However, x-
rays were negative and the impression was right knee strain.  
In May 1975, he fell and caught his right foot in a hole 
twisting it.  Examination revealed a slight edema and pain on 
the left side of the ankle.  X-rays were negative for 
fractures of the right foot and ankle with swelling of the 
right ankle over the malleolus.  The separation examination 
in January 1976 was negative for a diagnosed right leg 
disability.  The Board finds that the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence that at the very least, the veteran's right knee 
condition existed prior to service.
Private medical records dated in July1997 show complaints of 
right knee instability.  In August 1997, the veteran 
presented for a neurological consultation with complaints of 
increased right leg pain.  The neurologist found numbness, 
weakness, and pain in the right lower extremity in the right 
ankle and knee.  He also noted an old right ankle injury and 
wondered if it was due to an Achilles tendon injury.  The 
neurologist opined that his sciatica like symptoms might be 
related to the lumbar spine.  In August 2000, his condition 
was assessed as low back pain with bilateral leg pain, 
paresthesias, and claudication.  A December 2000 record shows 
that he was being treated for conditions that include lumbar 
radiculopathy and peripheral vascular disease (PVD) 
manifested by minimal bilateral carotid artherosclerosis.  In 
August 2002, he was also diagnosed as having bilateral 
femoral bruits occlusive vascular disease of the lower 
extremities.
VA medical records also show complaints of right leg pain.  A 
May 2004 neurological consultation report reflects complaints 
of low back and right leg radicular pain since the past two 
years.  In October 2004, he reported right leg weakness.  In 
April 2005, his condition was diagnosed as disturbed static 
and dynamic balance and diminished endurance of ambulation.  
The Board finds that a medical examination is needed to 
determine whether any pre-existing right knee condition was 
aggravated by the veteran's service and whether any current 
right leg disability is related to his service.

The veteran also contends that his low back disability is 
related to service.  The service medical records include a 
January 1967 enlistment examination report that is void of 
findings, complaints, symptoms, or a diagnosis of a back 
disability.  A January 1971 note reflects that he sustained a 
low back injury from a fall on a basketball court.  An x-ray 
revealed a deep bruise over the post iliac region of the 
back.  However, the January 1976 separation examination 
report is void of findings, complaints, symptoms, or a 
diagnosis of a back disability and a clinical evaluation of 
the spine was normal.

Private medical records show complaints of back pain in July 
1997.  An MRI of the lumbar spine in August 1997 was normal, 
but indicated bilateral pars interarticularis defects with 5 
millimeter spondylolisthesis at the L5-S1 level.  In August 
1997, the veteran presented for a neurological consultation 
with a long standing history of mechanical type low back 
pain.  The neurologist opined that his low back pain and 
sciatica like symptoms might be related to the lumbar spine.  
He identified lumbar spondylosis and lumbar spondylolisthesis 
as possible causes of the back disability.  A February 1998 
report shows a diagnosis of lumbar radiculopathy.  In August 
2000, his condition was assessed as low back pain with 
bilateral leg pain, paresthesias, and claudication.  In 
December 2000, he was treated for disabling spinal 
spondylosis, chronic bilateral L4 lumbar radiculopathy, and 
chronic L5 lumbar radiculopathy.  An August 2002 record shows 
a diagnosis of chronic low back pain.


VA medical records also show complaints of low back pain.  A 
February 2003 record notes that an April 2002 x-ray showed 
DJD of the spine with spinal stenosis and a calcified 
abdominal aorta.  His condition was diagnosed as DJD of the 
lumbosacral spine.  A September 2003 note indicates that an 
April 2003 MRI revealed Grade I spondylolisthesis of L5-S1, 
with associated bilateral spondylosis and neural foramenal 
stenosis, right more than the left.  He complained of pain in 
the lumbosacral spine associated with twitching.  Correlation 
for an L5 radiculopathy was advised, particularly on the 
right side.  There was no evidence of spinal canal stenosis 
or disc herniation although there was evidence of mild DJD of 
the rest of the spine.  In February 2004, he was diagnosed 
with scoliosis and low back pain due to DJD.  A March 2005 
shows a primary diagnosis of disturbed static and dynamic 
balance and diminished endurance of ambulation and a 
secondary diagnosis of cerebral atrophy with cerebellar 
lesion.  The Board finds that a medical examination is needed 
to determine whether any current back disability is related 
to the veteran's service.

Finally, the veteran contends that he has PTSD related to 
alleged service stressors in Vietnam, warranting service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the occurrence of his alleged service stressors must 
be corroborated by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  His DD Form 214 lists his military 
occupation specialty as air traffic controller/radar and 
shows that he received the Good Conduct Medal with 1 star, 
Vietnam Service Medal with 1 star, and the Navy Unit 
Commendation.  He also participated in combat support 
operations with Task Force Delta, Nam Thailand from September 
1972 to July 1973.  These awards indicate service but do not 
necessarily denote combat.  At the July 2007 hearing, he 
testified that he had a nervous breakdown in 1975 after he 
lost a pilot who was shot down.  He explained that he started 
crying and was MedEvaced to Japan and that his MOS was 
changed from air traffic controller.  He testified that he 
has flashbacks, problems sleeping, and is a "loner."

The service medical records show that in July 1973, he was 
having personal problems.  The veteran's wife was pregnant 
and he asked to see a psychiatrist and become a conscientious 
objector.  His condition was diagnosed as a passive 
aggressive personality type by history.  In March 1975, he 
complained of problems sleeping and slept only four hours per 
day.  He reported marital and financial problems.  He 
complained of right frontal headaches and chronic depression.  
At that time, he served as an air traffic controller and was 
concerned about taking medication that would cause him to be 
"grounded."  The January 1976 separation examination report 
is void of findings, complaints, symptoms, or a diagnosis of 
a psychiatric disability.  A clinical psychiatric evaluation 
was normal.

VA mental health treatment records show that he received a 
diagnosis of PTSD on several occasions from a VA 
psychiatrist.  In February 2004, he requested a PTSD 
evaluation.  He presented with insomnia, problems with anger 
management, and reported flashbacks of Vietnam triggered by 
the smell of diesel fuel.  He reported that from 1972 to 
1973, he was involved in perimeter guard and patrols/ambushes 
and experienced casualties.  He reportedly experienced sniper 
attacks, a few firefights, and helped transport body bags.  
He was in constant fear.  His condition was diagnosed as 
PTSD, continuous; anxiety; and alcohol dependency.

In May 2004, he underwent a PTSD evaluation.  He reported 
that he separated from his second wife in 2001 and was living 
with his brother.  He reportedly had not worked since 1992 
due to his back disability.  He reported having nightmares of 
talking to people who died in plane crashes or were shot down 
during the time he was in a supporting unit in Thailand.  He 
stated that he flew from Thailand to Vietnam on cargo 
missions and saw lots of body bags.  He stated that diesel 
fuel trigged memories of Vietnam and that he drank alcohol to 
avoid those memories.  He avoided places or things that 
reminded him of past experiences and felt the need for 
isolation and withdrawal.  He reported that on one occasion, 
he witnessed the death of a pilot who was ejected from a 
plane.  He also stated that he was frightened when he saw a 
bomb break free from an airplane on the runway and approach 
the air traffic control tower where he worked because it was 
a live bomb that could have "blown them to pieces."  He 
also witnessed a B-52 crash on the runway where he was 
working, whose crew had ejected from the aircraft.  He then 
assisted in the recovery of two bodies covered in blood and 
shrapnel.  His condition was diagnosed as combat related 
PTSD, chronic and alcohol dependence in remission.  A 
November 2004 mental health note shows that he reported that 
his son was incarcerated and that his daughter had drug 
problems.  He lived alone and reportedly still had feelings 
for his wife.  He had resistance to taking medication, 
nightmares, an increased startled response, and difficulties 
with social relationships.  His condition is currently 
diagnosed as PTSD, combat, Vietnam.

In his PTSD questionnaire dated in January 2005, his reported 
stressors included: 1) two B-52's that crashed inbound and 
were battle damaged; 2) the loss of a Tiny 06 (A6) with 
active ELT whose pilots were never rescued; 3) witnessed 
numerous allied bodies stacked at the end of the runway; 4) 
MedEvaced to Japan after nervous breakdown following the Tiny 
06 crash; and 5) was reassigned to Life Saving Equipment 
MABS-15 after the return from Yokosuka Naval Hospital.  The 
RO has verified the first two stressor events.

As it appears that the veteran's diagnosed passive aggressive 
personality type by history in service was based on marital 
and financial stressors and that the PTSD diagnosis appears 
to be based solely on in-service events reported by the 
veteran, the Board finds that an examination is necessary to 
obtain a diagnosis that complies with DSM-IV, that identifies 
a specific traumatic event or events, and that establishes a 
link, if any, between the veteran's symptoms and the events.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records dated since May 2006 from the VAMC 
in Dublin, Georgia.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the nature and etiology of 
any right leg and right knee disability.  
The claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
opinion:

a).  Diagnose any right leg disability.

If the veteran has a current right 
leg disability, is it as likely as 
not (50 percent probability or 
more) that it was incurred in or 
aggravated by the veteran's 
service, to include in-service 
complaints of shin splints and 
treatment for a right ankle injury 
in May 1975?
b)  Diagnose any right knee disability.

The service medical records show 
that the veteran had a right knee 
condition prior to service due to 
a sports injury.  If the veteran 
has a current right knee 
disability, the examiner should 
state whether it is at least as 
likely as not (50 percent 
probability or more) that the pre-
existing right knee condition was 
aggravated (increased in severity 
beyond the natural progression of 
the disease) during the veteran's 
service.

4.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the nature and etiology of 
any back disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current back 
disability.

b)  If the veteran has a current back 
disability, is it as likely as not (50 
percent probability or more) that it 
was incurred in or aggravated by the 
veteran's service, to include in-
service treatment for a low back injury 
from a fall on a basketball court in 
January 1971?

5.  Schedule the veteran for VA PTSD 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should be informed what stressful 
events have been verified by VA.  The 
examiner should specifically state whether 
each criterion (A-F) for a diagnosis of 
PTSD pursuant to DSM-IV is met and should 
specify upon what verified in-service 
stressor the diagnosis is based.  If the 
diagnosis is based on a non-service 
stressor or a non-verified stressor, the 
examiner should so state.

6.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board, or by the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

